Case 2:20-mj-00204-WED Filed 10/01/20 Page 1 of 8 Document 1
                   AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

            I, Eric P. Fraser, being first duly sworn, hereby depose and state as follows:

       1.        I have been employed as a Special Agent with the Federal Bureau of Investigation

since March 2008. I am currently assigned to the North Central High Intensity Drug Trafficking

Area (“HIDTA”) Office since January 2020. As such, I am an investigative or law enforcement

officer of the United States within the meaning of Section 2510(7) of Title 18, United States Code,

in that I am empowered by law to conduct investigations of and to make arrests for federal felony

offenses.

       2.        I have received training in the investigation of unlawful possession of firearms and

possession of firearms by prohibited persons. I have been trained and have arrested individuals for

firearms related offenses including unlawful possession of a firearm by a prohibited person, in

violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2). I have worked with

local, state, and federal law enforcement agents investigating the possession, use, and trafficking

of weapons in the Milwaukee area. I have participated in the execution of numerous search

warrants in which weapons were seized. I am familiar with the different types and calibers of

firearms and ammunition commonly possessed for illegal purposes, and I am professionally trained

in the use of firearms.

       3.        The information set forth in this affidavit comes from my personal involvement in

this investigation, as well as from information provided to me by other law enforcement officers,

who were directly involved in the matter or have personal knowledge of the facts herein. This

affidavit is submitted for the limited purpose of establishing probable cause for the issuance of a

criminal complaint against Lemurel E. Williams (DOB: 10/03/1979), for unlawful possession of a




            Case 2:20-mj-00204-WED Filed 10/01/20 Page 2 of 8 Document 1
firearm by a prohibited person, in violation of Title 18, United States Code, Sections 922(g)(1)

and 924(a)(2).

                                        PROBABLE CAUSE

       4.        I am currently assisting in a criminal investigation into the unlawful possession of a

firearm by a prohibited person by Lemurel E. Williams (DOB: 10/03/1979).

       5.        On August 2, 2020, the Milwaukee Police Department was dispatched to a shooting

at the Citgo gas station, located at 4401 West Green Bay Road, Milwaukee, Wisconsin. Responding

officers arrived at the location and found an unoccupied 2010 Jaguar XF bearing Wisconsin license

plate AJY-5763, parked at the location, along with evidence of a shooting. A registration check

showed the Jaguar was registered to Melva A. Echols (DOB: 07/14/1983) at the address of 4188

North 13th Street, Milwaukee, Wisconsin.

       6.        That same day, Williams walked into Mt. Sinai Hospital, located at 945 North 12th

Street, with multiple gunshot wounds. Williams was subsequently transported to Froedtert Hospital,

located at 900 North 92nd Street, for his injuries.

       7.        Williams told officers that he was seated in the driver’s seat of the Jaguar, when an

unknown subject discharged a firearm into the vehicle striking Williams multiple times. Williams

contacted a friend, Charles G. Steward, who drove to the Citgo and took Williams to Mt. Sinai

Hospital.

       8.        Investigators obtained surveillance video from the Citgo gas station, which showed

a black Chrysler 200 arrive at the gas station after the shooting. Multiple females exited the Chrysler

200, went to the hood of the Jaguar, removed an unknown item from the engine compartment, and

then left the location. I know from training and experience that those who illegally possess firearms

often conceal these in traps, such as in the engine compartment.




            Case 2:20-mj-00204-WED Filed 10/01/20 Page 3 of 8 Document 1
       9.       Detective Jasemin Pasho of the Milwaukee Police Department interviewed Williams

about the shooting. In November 2019, Williams contacted Detective Pasho using the cell phone

number 414-324-1000—the same cell phone number Williams provided during his interview about

the shooting.



       10.      Williams told Detective Pasho that he drives the Jaguar he was shot in, but said the

vehicle is registered to his girlfriend Melva Echols. Williams said he purchased the Jaguar on the

southside and could not recall the seller’s name. Williams stated he believes the seller was a heroin

and cocaine dealer. Williams could not provide any explanation for why someone would want to

shoot him. Williams denied any knowledge of anything being concealed in the engine compartment.

       11.      On August 15, 2020, Williams sent Detective Pasho a text message saying, “This

was in my car,” along with the following photo of a bullet fragment.




            Case 2:20-mj-00204-WED Filed 10/01/20 Page 4 of 8 Document 1
       12.     In that same photo, a black Glock handgun is clearly visible on the lap of the person,

along with a pair of white, black, and green men’s sneakers. When Detective Pasho asked about the

picture, Williams said he took the picture. When Detective Pasho asked about the firearm, Williams

said: “I took the picture not holding the gun that’s someone that’s hads the right to have that.”

       13.     Task Force Officer Michael Lopez of the Drug Enforcement Administration obtained

jail calls from inmates of the Wisconsin Department of Corrections to cell phone number 414-324-

1000. Task Force Officer Lopez compared William’s voice on the jail calls referenced below to




          Case 2:20-mj-00204-WED Filed 10/01/20 Page 5 of 8 Document 1
Williams’s voice in person during the arrest process, and believes that Williams was the person

speaking on the jail calls. Williams later admitted to participating in the jail calls listed below.

        14.     Those records show that on August 7, 2020, Williams accepted a phone call from

inmate Robert Spencer. During that recorded phone call, Williams explains details about the

shooting. Williams also talks about purchasing a Jaguar from the southside. Williams told the caller

that the day before the shooting he just stopped riding with “my drake.” Williams went on to say:

“You know how we get, dog. I just got the drake with me. I’m by myself.” I know that “drake” is

street terminology for Draco, and that a Draco is an AK-47 style pistol.

        15.     On August 7, 2020, Williams accepted a call from inmate Raymond Shaw. During

that recorded call, the caller asked if Williams lives close to where Williams was shot. He suggested

he did. According to the Wisconsin Department of Transportation, Williams lives at the address

4188 North 13th Street, about a half mile away from the Citgo gas station located at 4401 West

Green Bay Road.

        16.     On August 10, 2020, Williams accepted a call from inmate Robert Spencer. During

the call, the caller instructs Williams to find a person who has a “’carry and concealed’ and keep it

with him all day.” Williams told the caller that “Mel” has it, which I believe refers to Melva Echols

having a concealed carry permit. I know that it is common for individuals who are unable to lawfully

possess a firearm to instead keep a gun with a concealed carry permit holder to avoid law

enforcement efforts. During the call, Williams told the caller he lives at “13th and Olive.” I know

that Olive Street is the closest street to 4188 North 13th Street.

        17.     On August 19, 2020, Williams accepted a call from inmate Robert Spencer. During

the call, Williams said he was in a dispute with an individual, and during that dispute Williams pulled

out his “Drake.”




          Case 2:20-mj-00204-WED Filed 10/01/20 Page 6 of 8 Document 1
       18.     Task Force Officer Lopez searched for Facebook posts involving Lemurel Williams

and found Williams tagged in a YouTube video posted on August 24, 2020 to the Facebook page

“Chuck Moneyy.” The YouTube video shows Charles G. Steward rapping next to a white Dodge

Challenger and a white Jaguar, consistent with William’s Jaguar. That video was recorded on the

driveway behind Williams’s residence located at 4188 North 13th Street. Steward is in possession of

multiple firearms during the video including a Draco or AK-47 style pistol, and the lyrics in the

video refer to “riding with this draco.”

       19.     On September 5, 2020, Williams accepted a call from inmate Robert Spencer. During

the call, Williams said he was on 37th Street and spoke with “Mel.” Williams told the caller that he

had his “10 mm” on him, referring to the caliber of a handgun.

       20.     In September 2020, agents conducted surveillance of 4188 North 13th Street, and

observed a white Jaguar XF, white Dodge Challenger, and black Chrysler 200 parked in the driveway

belonging to 4188 North 13th Street on multiple occasions. One time, agents observed the white

Jaguar parked on the street. The Jaguar’s rear license plate bearing AKE-6134 was visible. A

registration check showed the vehicle was registered to Melva Echols.

       21.     Officer Jose Rivera of the Milwaukee Police Department observed Williams on

August 8, 2020 in the front yard of 4188 North 13th Street.

       22.     On September 29, 2020, the Honorable Maria Dorsey, Court Commissioner of the

First Judicial District of Wisconsin, authorized a search warrant for the premises located at 4188

North 13th Street, Milwaukee, Wisconsin.

       23.     On October 1, 2020, law enforcement officers executed the search warrant and found

Lemurel Williams inside the residence. During a search of the residence, officers found the following

firearms:




            Case 2:20-mj-00204-WED Filed 10/01/20 Page 7 of 8 Document 1
             a.   a Mini Draco 7.62x39mm semi-automatic pistol bearing serial number PD-9387-

                  2017 RO was found loaded in the second floor, west bedroom between the mattress

                  and box spring;

             b. a Glock 20 10mm handgun bearing serial number BNNT222 was located inside a

                  black purse in the second floor west bedroom;

             c. a Walther Arms P22 .22 caliber handgun bearing serial number WA278088 was

                  located on a shelf in a converted closet on the second floor.

       24.        I know that Williams is prohibited from possessing a firearm. On October 23, 2009,

Williams was convicted in the United States District Court for the Eastern District of Wisconsin of

unlawful possession of a firearm by a prohibited person in Case No. 09-CR-158.

       25.        On November 5, 2014, Williams was convicted in the United States District Court

for the Eastern District of Wisconsin of unlawful possession of a firearm by a prohibited person in

Case No. 14-CR-159. I know that Williams is still under supervision for that case.

       26.        Based on the above information and facts, I submit that there is probable cause to

believe that Lemurel E. Williams has violated the laws of the United States, in that he unlawfully

possessed a firearm as a prohibited person, in violation of Title 18, United States Code, Sections

922(g)(1) and 924(a)(2), all in the Eastern District of Wisconsin.

FURTHER YOUR AFFIANT SAYETH NAUGHT




          Case 2:20-mj-00204-WED Filed 10/01/20 Page 8 of 8 Document 1
